Mr. Justice Leech delivered the opinion of the court: This is a claim brought to recover damages in the sum of $7,213.20 on account of hospital bills, doctor bills, nurse’s bill, bills for repairs to auto truck and to pay for help to replace claimant in his business and for loss occasioned to his business by his failure to be there. Claimant avers that on October 9th, 1923, he was traveling along a State highway, known as the Channahon road, which road runs between Morris and Joliet, Illinois; that about two miles southwest of Joliet, Illinois, is a bridge sometimes known as Brandon’s bridge; that about 100 feet or so before reaching said bridge, the pavement ends, and the portion lying between the terminus of said pavement and said bridge is unpaved and in a rough and dangerous condition; that just before reaching said bridge, said highway makes a sharp right angles turn'; that because of the failure of the State of Illinois to erect suitable warnings to appraise him of the dangerous condition of the road ahead, claimant lost control of his car while so driving on said road and was thrown into the ditch adjacent to said highway and sustained injuries for which above damages are claimed. The evidence shows that claimant was driving a Dodge truck about 7:00 o’clock in the evening of October 9, 1923, along said road, at the speed of about thirty miles an hour, immediately before coming to said end of the pavement; that he was entirely familiar with the condition of the road at the place of the accident, having traveled over said road for the last 25 years. It also appears that a sign marked “Danger, end of pavement” is posted 400 feet from the end of the pavement. We do not believe, in view of the testimony in this case, which has been carefully considered, that the State is guilty of negligence, and find that the accident was the result of the negligence of the claimant in this case. Wherefore the demurrer filed by the Attorney General to the declaration filed in this case is sustained and the case is dismissed. Opinion' on Rehearing Filed May 12,1927. This case is again before the court on a petition for a rehearing. ' The claimant seeks to recover damages from the State of Illinois on account of hospital bills, doctor bills, nurse’s bills, bills for repairs to automobile, and to pay for help to replace claimant in his business, and for loss occasioned to his business by his failure to be there: The accident occurred while claimant was traveling along a State highway, known as the Channahon road, which runs between Morris and Joliet, Illinois, at a point about two miles southwest of Joliet, Illinois. It appears that just before arriving at a bridge known as Brandon’s bridge there is a sharp turn and that, according to claimant’s testimony, there was no.warning sign to notify him of the turn. His testimony further shows that he had traveled over this same road for 25 years, and knew of its dangerous condition, and that he was traveling at the rate of thirty miles an hour. We adhere to our former opinion that the accident was the result of the negligence of the claimant in this case, and an award is denied.